DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/18/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/578,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of a plurality of through silicon via (TSV) coupling structures arranged at the peripheral region of the 3D IC along an inner perimeter of the seal-ring structure closer to the 3D IC than the seal-ring structure, wherein the plurality of TSV coupling structures respectively comprises a through silicon via (TSV) disposed in the second semiconductor substrate and electrically coupling to the 3D IC through a stack of TSV wiring layers and inter-wire vias;
In claim 11, by the limitation the plurality of through silicon via (TSV) coupling structures are laterally discrete portions along the inner perimeter of the seal-ring structure;
In claim 13, the limitation the plurality of lower TSV coupling structures are discretely arranged along an inner perimeter of the lower seal-ring structure.
Claims 2-10 depend on claim 1.  Claim 12 depends on claim 11.  Claims 14-20 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/1/2021